Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 1 of 13




     Exhibit 11
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 2 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 3 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 4 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 5 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 6 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 7 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 8 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 9 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 10 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 11 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 12 of 13
Case 5:18-cr-00258-EJD Document 581 Filed 11/20/20 Page 13 of 13
